ON JOINT MOTION TO REVERSE AND REMAND
PATTERSON, Chief Justice,
for the Court:
This cause is before the Court on joint motion to reverse and remand because the mandates of Jackson v. State, 337 So.2d 1242 (Miss.1976), so require.
After due consideration, the motion is sustained, the cause is reversed and remanded to the Circuit Court of the First Judicial District of Harrison County.
REVERSED AND REMANDED.
SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE, BOWLING and COFER, JJ., concur.